DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
2.	Applicant’s amendment filed September 22, 2021, has been entered.  Prior to the amendment, claims 1-6 were pending in the application.  In the amendment, claims 2-6 are canceled and new claims 7-25 are presented.  Accordingly, after entry of the amendment, claims 1 and 7-25 are pending; of these, claims 1 and 12 are independent.  All of the currently pending claims have been examined in the present Office action.	

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 20 recites that the blades of each set of blades are arranged to increase the depth to the predetermined depth within less than one revolution of the cutting head.  Claim 21 narrows this range to within about one quarter to one half of a revolution.  These limitations do not appear to be disclosed in the originally-filed application.

6.	Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of claim 14, “the end face of the core” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
7.	Claims 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enz, U.S. Patent No. 3,325,217.
Enz discloses a tunnel boring machine (see, e.g., Figs. 3-8) including a support structure (e.g., second tubular frame 6), locating means (e.g., hydraulic cylinders 10, pistons 28, and presser pads 11; see Figs. 4-5), and a boring assembly, including a cutting head (e.g., rotary support 3), and connected to the support structure for forward and reverse travel relative to the 
With respect to claim 13, Enz further discloses a core removal assembly (e.g., transversely-movable hydraulic jacks 20 may be used to break off the core and a conveyor 18 may be used to haul the core away; see Fig. 4, col. 3, lines 61-69, and col. 4, lines 49-56).
With respect to claims 16-17, the Enz hydraulic jacks 20 constitute a core rupturing assembly capable of rupturing the core into rock fragments larger than the size of rock fragments produced by the boring assembly.

Claim Rejections - 35 USC § 103
8.	Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Enz, as applied to claims 13 and 16 above, and further in view of Wise, U.S. Patent No. 4,013,319.
As discussed above, Enz discloses all of the limitations of claims 13 and 16.  Enz does not, however, specifically disclose that the core removal assembly includes a second cutting head, as recited in claim 14, or includes hammers or pincers, as recited in claim 18.
In the same field of endeavor, Wise discloses a tunneling machine used to form a kerf outlining or defining the wall of the tunnel and thereby producing an uncut core within the kerf 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Wise, to provide the Enz tunnel boring machine with a cutting head that rotates in order to break the Enz core into smaller pieces and facilitate its removal.
With respect to claim 18, the Wise impact tool 100 is considered to be a “hammer”, as broadly recited.

Allowable Subject Matter
9.	Claims 1 and 7-11 are allowed.
10.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, none of the prior art of record, considered either individually or in proper combination, discloses or suggests a tunnel boring machine having a boring assembly that includes a cutting head for boring into an annular face about a core coaxial with the tunnel axis, the cutting head including at least one set of cutting blades mounted for rotation about an axis extending radially across the head, and the machine further having a first drive means for 
With respect to claim 15, none of the prior art of record, considered either individually or in proper combination, discloses or suggests a tunnel boring machine having a boring assembly that includes a cutting head for boring into an annular face about a core coaxial with the tunnel axis, the cutting head including at least one set of cutting blades mounted for rotation about an axis extending radially across the head, and the machine further having a core removal assembly including a second cutting head arranged to rotate about the tunnel axis, the second cutting head including at least one set of cutting blades mounted for rotation about an axis extending radially across the second cutting head, in combination with the other recited limitations of claim 15.
With respect to claim 19, none of the prior art of record, considered either individually or in proper combination, discloses or suggests a tunnel boring machine having a boring assembly that includes a cutting head for boring into an annular face about a core coaxial with the tunnel axis, the cutting head including a plurality of sets of cutting blades mounted for rotation about an axis extending radially across the head, and wherein the blades of each set are mounted on a common shaft, in combination with the other recited limitations of claim 19.

Response to Arguments
13.	Applicant’s arguments submitted with the response filed September 22, 2021, have been fully considered, as discussed below.
The rejections of claim 1 set forth in the previous Office action are withdrawn in view of applicant’s claim amendments and arguments.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Janine M Kreck/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            


/M.A.G/Examiner, Art Unit 3672                        
December 3, 2021